Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 depends from claims 35 and 37 (as well as claims 31 and 1) which require that “the thermal management layer absorbs at least a portion of light having at least one wavelength greater than wavelengths in the second wavelength range and the at least one wavelength comprises a third wavelength range comprising wavelengths greater than wavelengths in the second wavelength range.  
	It is unclear how “the third wavelength range is at least about 200 nm wide” is possible if the third wavelength is also greater than the second (note: spec and claim 15 indicates that the second wavelength is infrared/heat which is greater than 200nm/UV range).
Appropriate correction is required.  Claims are examined as best understood. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 15, 29, 49 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blanchard US 6,626,562.
In regard to claim 1, Blanchard teaches a backlight for providing illumination to an image forming device (LCD 10– fig 1), the backlight comprising: spaced apart front and back optical reflectors  (41,23) defining an optical cavity therebetween, the front optical reflector configured to be disposed between the image forming device and the back optical reflector; and at least one light source for emitting light into the optical cavity, the emitted light having at least one wavelength in the first wavelength range and at least one wavelength in the second wavelength range (note: visible and IR/heat), wherein for substantially normally incident light and for each of orthogonal first and second polarization states and for nonoverlapping first and second wavelength ranges the front optical reflector transmits each wavelength in the first wavelength range 
One of ordinary skill would recognize that Blanchard’s device is capable of the front optical reflector transmitting at least 60% visible light and reflecting at least 70% of the IR light; and the back optical reflector reflecting at least 70% of the visible and transmitting at least 70% of the IR/heat.   The applicant is respectfully advised that products of identical structure can not have mutually exclusive properties.    Therefore, if the prior art teaches the identical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.	Alternatively, one of ordinary skill in the art would have recognized and appreciated making the front optical reflector transmitting at least 60% visible light and reflecting at least 70% of the IR light; and the back optical reflector reflecting at least 70% of the visible and transmitting at least 70% of the IR/heat in order to provide sufficient illumination while minimizing heat exposure to the LCD (thus prolonging the life of the device).  It is also noted that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  

Alternatively, one of ordinary skill in the art would have recognized and appreciated making the front optical reflector transmitting at least 70% visible light in to maximize brightness and efficiency.  It is also noted that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  
In regard to claims 10 and 15, Blanchard teaches the first wavelength range is visible and thus would include about 400 nm to about 700 nm.  Blanchard also teaches second wavelength is infrared which would range from about 700 nm to about 1.7 microns as known in the art.
In regard to claim 29, Blanchard teahces the optical cavity is a substantially hollow air- filled cavity (fig.5).  
In regard to claim 49, Blanchard teaches a display system comprising the backlight of claim 1 and the image forming device (LCD-10,fig. 1) disposed on the front optical reflector outside the optical cavity, such that light emitted by the at least one light source illuminates the image forming device after exiting the optical cavity though the front optical reflector.  



s 3, 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Weber 6,697,195
In regard to claims 3 and 4, Blanchard lacks the specific teaching of the material for optical reflectors such that they include a plurality of polymeric layers or specifics regarding band edge as recited in claim 4.
Weber teaches  optical reflectors comprises a plurality of polymeric layers and  Weber also teaches  optical reflectors comprising a band edge separating the first wavelength range from the second wavelength range, the band edges being within 50 nm of each other ( col 2 lines 24-26). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use polymeric layers with band edge separating wavelengths within 50nm, in order to optimize optical performance.  The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
In regard to claim 20,  Blanchard does not specifically teach a reflective polarizer as described in claim 20. 
Weber teaches the use of well known reflective polarizers (col. 10 lines 52-67).
The examiner also takes official notice that the use of reflective polarizers are well known and commonly employed in the art and thus it would have flown naturally to one of ordinary skill to provide a reflective polarizer on an optical reflector such as taught by Blanchard.  It would have been obvious to one of ordinary skill to provide a   In re Aller, 105 USPQ 233.


Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Nevitt 8,523,419.
Blanchard teaches the invention described above, but lacks the specific teaching of  front optical reflector comprising specific layers and refractive index values as recited. 
Nevitt teaches  a plurality of alternating first and second polymeric layers numbering between 50 and 1000, each first and second polymeric layers having an average thickness less than about 500 nm, for each pair of adjacent first and second polymeric layers: in planes of the first and second polymeric layers, the first and second polymeric layers have respective indices of refraction: nxl and nx2 along the first polarization state, nyl and ny2 along 4Application No.:the second polarization state, and nzl and nz2 along a z-axis orthogonal to the first and second polarization states, such that for at least one wavelength in the first wavelength range: nxl is between about 1.60 and about 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a reflecting element with layered polymeric films as taught by Nevitt in Blanchard’s device. One would have been motivated to use a layered reflecting element in order to optimize the optical performance of the device. The applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Also, the applicant is advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard or alternatively Blanchard in view of Wu 7,281,835.
In regard to claim 24, Blanchard teaches the use of a diffuser comprising an optical diffuser disposed in front of the front optical reflector outside the optical cavity, the optical diffuser diffusing light exiting the optical cavity though the front optical reflector but does not explicitly teach the diffuser “on” the front optical reflector. 
However, the examiner takes official notice that providing a diffuser on an optical reflector is known and would have flown naturally to one of ordinary skill.  It would have 
Wu also teaches a diffuser  119 on an optical reflector 113,118.  
Reasons to combine same as stated above.

Claims  31, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Saito US 2007/0041197.
In regard to claim 31, Blanchard teaches the invention described above, but lacks the specific teaching a thermal management layer disposed on the back optical reflector outside the optical cavity for absorbing at least 50% of light having a wavelength in the second wavelength range and transmitted by the back optical reflector.  
Saito teaches a thermal management layer 2,3 disposed on an optical reflector outside the optical cavity capable of  absorbing at least 50% of light having a wavelength in the second wavelength range (IR) and transmitted by the back optical reflector 4.
In regard to claim 44, Saito teaches the thermal management layer comprises a thermally conductive layer 50. 
In regard to claim 45, Saito teaches wherein the thermal management layer comprises an infrared absorptive layer [0064-0078].  
In regard to claim 46, Saito teaches wherein the thermal management layer comprises a thermally conductive layer (mirror subst. and/or 50) disposed adjacent an .  


Claims 35, 37, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of  Masuoka US 2003/0086271.
In regard to claims  35, and 37, Blanchard teaches the invention described above, but lacks the specific teaching of the thermal management layer absorbs at least a portion of light having at least one wavelength greater than wavelengths in the second wavelength range or  a third wavelength range comprising wavelengths greater than wavelengths in the second wavelength range wherein the at least one wavelength comprises a third wavelength range with wavelengths greater than the second wavelength range.
Masuoka teaches a thermal management layer absorbs at least a portion of light having at least one wavelength greater than wavelengths in the second wavelength range and a third wavelength range comprising wavelengths greater than wavelengths in the second wavelength range (absorbs near IR and IR) [0020,0115].
It would have been obvious to one of ordinary skill in the art at the time of filing to provide for absorbing IR and near IR as taught by Masuoka. One of ordinary skill in the art would have been motivated to make the thermal management layer include near IR and IR in order to maximize the dissipation of heat. 
.  


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of  Masuoka and further in view of Wu US 2003/0086271.
In regard to claim 38, Blanchard and Masuoka teach the invention described above but lack  the third wavelength range is at least about 200 nm wide.  
Wu teaches an optical reflector element that absorbs both UV and IR. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide for absorption of UV in Blanchard such as taught by Wu. One of ordinary skill in the art would have been motivated to make the optical reflector of Blanchard absorb UV (220nm) in order to further enhance the optical performance of the device as known in the art.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest in combination the invention of claim 1 further comprising the optical cavity being substantially a solid volume comprising 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE A BANNAN/Primary Examiner, Art Unit 2875